         Case 4:19-cr-40018-TSH Document 109 Filed 08/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )       Docket No. 4:19-cr-40018
JULIO RIVERA                                         )
                                                     )
                       Defendant.                    )
                                                     )

              NOTICE CONCERNING PREVIOUSLY FILED DOCUMENTS

       The government hereby files this notice concerning pre-trial filings. The government

previously filed a motion in limine seeking to preclude reference to the mandatory minimum

sentence the defendant will face if convicted at trial. Dkt 82. The government submits that

motion for purposes of this trial date. The government also previously filed proposed voir dire

questions and a proposed jury verdict form and does not intend to file revised questions or a

revised jury verdict form. See Dkt 80, 81. The government will file a revised exhibit list,

witness list, and jury instructions by the August 6, 2021 deadline set by the Court.


                                                     Respectfully submitted,

                                                     NATHANIEL R. MENDELL
                                                     United States Attorney

                                              By:    /s/ Mackenzie A. Queenin
                                                     JOHN T. MULCAHY
                                                     MACKENZIE A. QUEENIN
                                                     Assistant United States Attorneys
                                                     United States Attorney’s Office
                                                     595 Main Street
                                                     Worcester, Massachusetts 01608
Dated: August 5, 2021
         Case 4:19-cr-40018-TSH Document 109 Filed 08/05/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendant a copy of the
foregoing document by ECF.

                                      /s/ Mackenzie A. Queenin
                                      Mackenzie A. Queenin
                                      Assistant U.S. Attorney
Dated: August 5, 2021




                                                2
